Smith, Judge.
In Ford v. Uniroyal Goodrich Tire Co., 270 Ga. 730 (514 SE2d 201) (1999), the Supreme Court reversed the judgments of this court affirming the trial court’s grant of appellees’ motions to transfer the cases from Fulton County. Ford v. Uniroyal Goodrich Tire Co., 231 Ga. App. 11 (497 SE2d 596) (1998). Accordingly, our judgments in those cases are vacated, the judgment of the Supreme Court is made the judgment of this court, and the trial court’s orders are reversed.

Judgments reversed.


McMurray, R J., Pope, P. J.,

1

 Andrews, Ruffin, Eldridge, JJ., and Senior Appellate Judge Harold R. Banke

2

 concur.

Love & Willingham, Daryll Love, Allen S. Willingham, Robert P. Monyak, for appellees.